Exhibit 10.156

 

LOGO [g15766g01c85.jpg]

3039 E CORNWALLIS RD

RESEARCH TRIANGLE PARK NC 27709-2195

October 1, 2009

Mr. Mike Harrison

Brocade Communications Systems, Inc.

1745 Technology Drive

San Jose, CA 95110

Subject: Amendment 3 to SOW#8 of the IBM/Brocade Goods Agreement ROC-P-68

This letter (the “Amendment”) serves as Amendment Number 3 to SOW#8, including
all amendments thereto (“SOW#8”) of the Goods Agreement ROC-P-68 (the
“Agreement”), which the parties hereto do mutually agree to amend as follows

1. Delete Attachment A, Pricing in its entirety and replace with the attached
Attachment A, Pricing.

2. The effective date of this Amendment shall be the date on the top of this
Amendment (the “Effective Date”).

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement or the SOW #8.
All other terms and conditions of the Goods Agreement and SOW#8 that are
unaffected by the revisions set forth in this Amendment shall remain in full
force and effect. Further, the parties agree that this Amendment and the Goods
Agreement and SOW#8 are the complete and exclusive statement of the agreement
between the parties, superseding all proposals or other prior agreement, oral or
written, and all other communications between the parties relating to this
subject.

 

Accepted and Agreed To:      Accepted and Agreed To: International Business
Machines Corporation      Brocade Communications Systems, Inc. By:   

/s/ Michelle B. Wright

  

10/2/09

     By:   

/s/ Matt Taylor

  

10/2/09

   Authorized Signature    Date         Authorized Signature    Date

Michelle B. Wright

          

Matt Taylor

   Type or Print Name            Type or Print Name   

GCM – Storage OEM Procurement

          

Sr. Dir., OEM Services

   Title & Organization            Title & Organization   

 

Address:        Address:    1745 Technology Drive           San Jose, CA 95110

IBM Brocade/Confidential



--------------------------------------------------------------------------------

Accepted and Agreed To: Brocade Communications Switzerland, SarL By:  

/s/ U. Plechschmidt

 

02-October-2009

  Authorized Signature   Date

Ulrich Plechschmidt

  Type or Print Name  

Vice President EMEA

  Title & Organization  

IBM Brocade/Confidential



--------------------------------------------------------------------------------

ATTACHMENT A

[**] Pages 3-38 have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

IBM Brocade/Confidential